 


110 HR 2227 IH: For the relief of Paul Green.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 2227 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Paul Green. 
 
 
1.Extension of time for filing application for child's insurance benefit and lump-sum death benefit under title II of the Social Security ActIf an application for a child's insurance benefit under section 202(d) of the Social Security Act (42 U.S.C. 402(d)) is filed by or on behalf of Paul Green of Walnut Street in Newton, Massachusetts, during the 1-year period following the date of the enactment of this Act— 
(1)the application shall be deemed, for purposes of section 202(d) of such Act, to have been filed during the month in which his mother, Marie Pendola Grardina (social security account number 000-00-2579), died; and 
(2)the application shall be deemed to be an application for a lump-sum death benefit under section 202(i) of such Act (42 U.S.C. 402(i)), and for purposes of such section 202(i), to have been filed in the month during which his mother, Marie Pendola Grardina, died.   
 
